Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In accordance with Section 125.030, RSMo, we have prepared the ballot title for Senate Joint Resolution No. 18, 79th General Assembly.
The ballot title is:
         Provides that redistricting of state senatorial and representative districts now performed by supreme court commissioners shall be performed by an appointed commission of appellate judges.
Very truly yours,
                                  JOHN ASHCROFT Attorney General